Summary Prospectus supplement March 12, 2013 Putnam Capital Spectrum Fund Summary Prospectus dated August 30, 2012 The first sentence in the sub-section Investments in the section Investments, risks and performance is replaced with the following: Investments We invest a majority of the fund’s assets in equity and fixed-income securities, including floating and fixed rate bank loans and both growth and value stocks, of leveraged U.S. companies of any size that we believe have favorable investment potential. 280478 - 3/13
